Reasons for Allowance
	Claims 1-20 are allowed. 


The following is an examiner’s statement of reasons for allowance: 

Interpreting the claims in light of the specification, Examiner finds the claimed invention is patentably distinct from the prior art of record.

The prior art does not expressly teach or render obvious the invention as recited in independent Claims 1, 10, and 19. 

The features as recited in independent Claims 1, 10, and 19: “response to determining that a second content item is not identical to a second version of the first content item, inserting the second content item into a replication queue processing system; 
in response to receiving, from the replication queue processing system, a communication indicating that the second content item is identical to the second version of the first content item, inserting, into an event processing system for review of the edit, an event that indicates the edit; receiving, from the event processing system, a communication indicating the edit is approved to be applied to the first content item; Application No.: 16/146,826- 2/19-Art Unit: 2176in response to receiving the communication indicating the edit is approved for being applied to the first content item, causing the second version of the first content item to be stored in the second storage, the second version reflecting the edit to the first version; and causing the second version of the first content item to be delivered over the computer network to a second plurality of computing devices; wherein the method is performed by one or more computing devices,” when taken in the context of the claims as a whole, was not uncovered in the prior art teachings.

The Examiner asserts that the claims overcome the prior art of record when the limitations are read in combination with the respective claimed limitations in their entirety.

The dependent Claims are allowed as they depend upon allowable independent Claims. 

Any comments considered necessary by applicant must be submitted no later than 
the payment of the issue fee and, to avoid processing delays, should preferably 
accompany the Issue Fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact information

	Any inquiry concerning this communication or earlier communications from the
examiner should be directed to MAIKHANH NGUYEN whose telephone number is (571) 272-4093. The examiner can normally be reached on Monday-Friday (9:00 AM – 5:30 PM). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAVITA STANLEY can be reached at (571)272-8352.

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/MAIKHANH NGUYEN/Primary Examiner, Art Unit 2176